Richardson, Judge,
delivered the opinion of the court.
Washington County has filed a motion for a writ of quo warranto against Judge Stone, alleging that he has, as judge of the ninth judicial circuit, approved the official bond of John Edwards as clerk of the circuit court of Iron county. The object of the motion is to initiate a proceeding to test the constitutionality of the act of the general assembly, approved February 17,1857, organizing Iron county.
It was decided by this court, in the case of The State v. St. Louis Perpetual Ins. Co., 8 Mo. 330, that the writ of quo warranto was a writ of right and issued as a matter of course on demand of the proper officer, and the motion will therefore be overruled. The other judges concur.